r




     OFFICE   OF THE ATTORNEY       GENERAL       OF TEXAS
                           AUSTIN




    Bonon~l0 clKfor(_ _-__
                       B. Jones,    Preeideat         ,,“i,
    Texas Taokwloglaal  collr~
    Labboak, Tew
                                                     \\




                                               letter        0f SepteabW
                                               tblr        deportment rhloh

                                             II of        Major   R.   B.
                                             Cofpm, and aephor
                                             .A.,
                                                lrrbwd      by
                                    atiiwtor      0rour 8.c.T.c.
                                    olliag     aa I otudsnt at




                   fr 4 underatan4lae that otfloero   of the
         Vatted Statw Army hate no lrecl   statnaf that 1s
         to Jar’, w Ir&   r~aldonoe.  The crbovs aaatioosd
                   ‘-:lcbip9a, in ooaaeotloa rith rlvsr end
          harborkattera,    dnd it ia my understanding  that
         he has peadint orihna So? Srrviao   ln thb Philip-
         piab IaAandr.  I aa iniorabd   that last yrar Its Or
         P&tit’s  soa ~88,~a’ student at one OS the sohw f Ed
                                                                          223   -




Eon. Ollffor3       8. Joma,     ?a@ 8


       k Tirglalrrhloh I baliatea a h r lmo oon-
       08rrlontr ha 8eM of uy afrtoerr.
            “If $08 xlll bo $0 kln.U liclts,.oonstruo tha
       lbotowrrt1onor
                    noipr6orlfu        lrti,   or ray
       o tb rlrxlrtln( rtrtoto ror the bbnollt o? t&b
       luatutt easo, ~0 &all be arakful.*
                                           SfrturO,    p. 894, oh.. lS6
(YorBOa'r RWiUd arTi             8tatE   e 8# &tlOlO     86840)prorider
la p4rt as fellou8r
            V.   h-oa la o h
                           aor-ro*ldoat rtrrdont, rho
       twh
         m  oo ur
          ohrgod
       eIaouat
                f~
                 uuo
                  8
                  uo   l
                       ruut
                          k
       ro~lrtorr iorwar. (18)     lr moParrnorkr
                        Qulvaloa;&fo
                   rromToxor
                          rtudestr
                                                   of

       rohoolrb tho   8tato o! rhlohthe   lT a non-
       rorldrat rtodrnt &hallba a nrldmt,     ~14
       amount to bo dotonined  rrrd flxrhby the (overn-
           board8 of tlkarororallantltotlotu   la rhloh
       ‘“p d rtodrntr
       6a              out mgfetof,but la no wont rhall
       mob anomt be 1~8 thrnthat ohargodto rtudaatr
       rarldrat   la kur.     Protldod, houoror, that if
       thlr    arepa h shall k hold to k anoomtltu-
       trona! or v&      from aw oauro   there rballbo
       oolloot8d   $rosraoh non-rul&t      ltudbat tbkrtm




                           o~ar uho roaldosout of the
       St8toor who bar rrrldedrlthlothe Stato for a
       p+rlodor 108s than trolro(le)‘wnthnprior to
       the 'dgto ot roglrtrrtloa.a
                 Tka MN   “ruide”,        lrea1den0*w
                                                    rnA a~omlollr*
hrw  born (liven trrfobmmniap aad shaderof meaalng. Ia
someinrtanoor  tke    bra oonstruod to k diffenot and is
othorr t&ar are heid to be ldentloal    depondlryopoatho
lppwont sense l.~ tiioh thrr    are mplopd rhon oomlderrd
tamtbr   with the rhole.oontrxt    of a etatutor ft ~88 rfetsd
a W& ~iJIiOSI \Irthi# dOpWtMt, bbte6So&m&W 13, 1935,
                                                                     224



Bon. Cliftord    B. Jonas,     Psge S




addroartrdto Dr. Ii. Y. Bonedlot, that *roeldoa
                                              as uaad
la thisrtatate has tha 8~ aaaalnd as m60aioll~*.
Thla @aao ruliq  web a8dr la Conioraaoo 6plnlon Xo.t99T,
dated January 10, lOS6,Attocwr Os$eral@a Roporta 193.b
195d, 9. 114, dirested to sr. 8. Y. imodlot.
            l?m etudeat la question bein8 lo&a than tmaty-
on. (21) ~08x-8 or I       Mdar the re8lprooal   Ioo law ho
1s a aoa-mald~rrt    a r &u&b11~11~in Toxna away from his
imilt,    lf hlr *fa8llyrealdsa ip aaothu state*, or
his fasllyhas rreld8drltbiothlr 8tato fo r l porlod of
tiae louathantml~@ (12)aoatb prior           to tho date or
re~lstratlon.    38 lStm() !X’OBJOUT bttU      thSt th@ fald]J
of this   atudeat ha8 never msldsa   In Toxna.
           The 2cmiral       rule   at ooazcon law la ~811 ratab-
llrhadthat tho realaoaoa or daniolloof ra lafaat la
ordiaarily that of the parent@.If tka fathorla lirlng,
tha 4oalolloof the familysad tho ohlrdrollowathat of the
father.  9 R.C.I.. 84Ts Gal! a:& 9. I. Ryr 00. vr L~IO~B
109 Tox. 246 206 3. a, 95 5 A.L.R. 9181 DmtorlrT. Wfa,
(T.0.9,rose!8s S. u. (eaj841.
           Tour question       18 rppareLltly   bared apon tha ae-
ltmptloa that oftiowa or tha unitedStstu Amy hme no
legalroaldonao. ‘?tlth till8 ne oanaot ape. IO is aoao-
timer broably rtwba that       all pmrolu attat  at  all time8
hnt* 8oaa ra8ldaaoo.      Thlr la tsuo beoause the deriollr
OS ori@     rearah    the 4oalolla  ot an individual    until
ohanged.     Ofiloora  in the lt1 00of~tho United States
Ar8y are no wooptlon to the rule. Trl 2 vr Trig2(X0.
1931)U d. tL (2d)5634Karrlr t* Karr fa (Iowr19271
2l5 II. :n”. 6611 Salt v. Shsilar,   lb To&. Supp. 856; =iealoy
v4 Vnlted St-stea, ‘I Pod. Supp. 434.
            It   18 lt6tad    in TrfgS v. Trl&      auprar
              *It mat be ~oncodod that plalntlfr          was a
      ruldent     of Celifornla   when he entered the army
      ln 1919, and that hi8 Io+yA raaldenoa would be
      presumed to fenala tk elme until ohsn@d.                How-
      etor, It la rqoally trua thbt         then    lr rto Jn-
      eblllty   oa tho part OS !I soldier        to lff8ot~allf
      obanga hla’iorlbrnoa      aa (I oltlzbO if he 80 da-
      alroa.”
                                                                  225.   -




the etude&      lo questton,      we quote tb         follonirq
lrngu*a froa omaa v* etoyrll,(T*C*A.
                                   lQ)s),64
Bi 1. f84) bdot

              *x0 better    68rwti0n         lrr8   ~OXI   gbO8
     os~‘reai4eno4’        tE@B   tEat    g,l*ea    by,Clrault
     ftldg.   arnkiru     la 80 GarneUL, WI P.‘b?I,
     68 a. a. &. (05, 406, where thr routt 88ldl
     R88%d~AOS      bra k8A     dOfiA*d t6 ‘ti b BhOO
     rvhora a pereon’ bsbltati~      I8 riaa, without
     a4 preaoatintratloo      of zwuori~ thenrma.
     It ia loat bf.learfng    the plaoe rhere one her
     so q ulr d    l p mnnAa Ac    Eo m    a n4 r a meta to
     another      enh o non    rmmaai, an4 18 gala04
          renalnlng  la rush am plaoeanho nenden-
     74 . . . The tosm la aa alastlo em, and
      dirriaot~    or role* dstinlflon~    The aenao
      in whioh lt ar ould be ursd la oontrollad    by
      r0rtmm00 to the objeof,      Da ~8anlna 18 de-
       andent @pan the ahunaatan~a tbra eurround-
      L    the parson gpoo tlir oheraqtar   of work
     to be perfomd, upn vaetkr Es lb48I idly
     or a ho80 io rrrotbr plam, and lugolt upon
     kia present        intention.*
            The lengthor abaeno9 trOa the donloll 0i
or&ln uoail6 not Eo eontrolling       where the naoersary
intention    an8 otbr airawt~no*a        iadioatlnu     6 ahang*
or reeldenoe ar8 sot plbaent,        In the oam or Barr18
v.  I h r r lalupr#‘
                , , one or the pert188g.rdustod           frcm
       aohoolla ~~.Mol~ea im 1889and wbnt to #oat
iif.it* solbaoqwntl~     ho was tranaforre6 to muq mllltarl
poet8 lnaludw       the Phlll~plnr   Ialrnda nnd tEa Panama
Cannl Zone.     IA 19ebha was traaaferrd         from the PaBaas
Canal ZOM to Fort Bdc8, Naea~, rhero he raa ststlonsb
at  thr tlma of the trial,       It wsa held that hk rml-
bsnoo was atiS      la Iowa, linor ho newer had the intontlon
to eatabllah    another nsldenoe      the mea       uer. not of hla
ova volition    rnd ti lirod on the r~8~rWhlOn8r

          IA Coafonnae O~lnlon Pi. 8977, datedJanuary
10, 1936, lupra, earoral quemtioaa oonoeral~   th* rest-
deaoa of Aray Offiosr8 *6ce Maven4    iA OOASt~Ul~
Art101e26840, aquote     thr pwtinsnt   parta ot that
o-plnlonc
Hon. Clifford     8. Jones,   Page 8



            *Aa rry oiflorr   oan have legal rorldenae
     la Texas for tee purpo8ee under tha terns and
     prorialona   0r thr atutute In quastloa,    TEo
     generalprlnolplea    6rternInlng his resldanoo
     ore the lme es thoasdrtermlnIn&     the raaldenoe
     or aof other person.   The bone fide intention
     0r the axny orrloar would larg.17 ooatrol the
     que8tloa     of realdenoe      in oonneetlon   with the
     statute     la queatlon.
           “Of oourae, he iould hsvr to oomply rlth
     the provialona OS Artlole    26848, and wouldham
     to realdewlthln the State of Taos for a period
     of time of at laaat twelve (12) month8 prior
     to the date oi raglatratIon    or the student be-
     form ha would be entitled    to be olaasIrlad    so aa
     to reaelve the benefits    or a rsaldent   or the
     State of Texas.

            “(1). The realdenoe     ltntuaunder the
     statute    t&erred    to of an army oifiaer who la
     ltetlonod    la Texas and rho has been so stationed
     ror lt least     twelve (18) wntha prior to the
     raglatrrtloa     ln the Unlveralt~  of his &nor ohll-
     drrn would depend largely      upon the bona tide
     lntantlon     of the anay orrloer.
             *If a boAa iid0 intWltiOA ~86 to beoom
     a raaldent     of tha State      or Texas when ha so
     aorrd     to Texas we see ao reason why at the
     end of tnOlv8 tie) month8 hla minor ohlld would
     nat be entitled  to raglater la the Unlverslty
     as a    resident   rtudaplt.

           "(2).   fr an aw   oriloer    has bean In
     Taxsa ror leas than tralre     (12) month8 Prior
     to the ohlld’s re letration      in tha UnlY0rSit7
     or TOXOS, the oh1 f d oould not be OlaSsifl8d       as
     a resident student beoause or the rpaalrio
     partloular  provision  oi ArtIole Z6640, 3. 3. S.,
     xhloh prorldes that   a student ir a non-rasldent
     unless he has resided   in Tern tnelre        (12)
     months prior to the date of raglatratlon.          diaO8
     a minor oblla~a domlolle ia that       OS its   ~~~tnta
Eon. ClIffor      b. Jones,   Page b



     the length     or time of the rorideaoe of Uia
     perenta rould dater!&u      under this statute.
           *If,    however,   et   the time of the mv;n$
     0r the rr;rtofffoetto Texashis Intention     uaa
     to make Tex:.~ hi-a doAloil8,th8Aet the 8~6 ot
     tu@,Zto(1Z)aaoatha   otterha has beoono 8 reeldmt
     ot Texas, hla alnor       ohlld oen reglatar   es 8
     resident afudant,

           "(Sl.  The m8ldenO8 olraaltloatlon     at an
           orrloerrightbs lr io o tabyd his leg01
     ‘“3 denae at the time he anterod the arag.
     rae                                             On-
     lqsahe had 8oAe raeronto ohange his laoeor.
     realdinoe,  whiohwouldhoveto 'beooup      Ped wlth
     both rma 8na Inteatlon,    his plaoe of rrsiaenoe
     wmld k that of hls lqal     resldenoe    et the tlmo
     he ontorsd the am.     Most 8~ ofrloera ratati
     theirleealrealdance    rblob: they had et tho
     tlao theyenterodtho amy, but tbia $8 not man-
     datom or oaaptrl80~.If aondltiona wse to
     ohangaor r60t8 nero to shirtrhanln they 60-
     aired to ohange their raaidonoo,    thereis no-
     thing under the low to preventthen fropp     dolag
     so9
           Fur do not think they ao\rld
                                      arbltraril~
     ohooaaout a atata a8 thalr plaoe of raaldenoe
     without lo?5a foot8 whlohxould pannitthOA t0
     do ao, butlr rootswere auoh es would petit
     them to beoonn 8 maidont     ot 8’ aertcrti Potato,
     end it their Intention    use to boom8 8 real-
     dent of that etato,    thon there would be 00
     reason why they 00p.la not 40 so.

            “‘(4). lf an ormy orrloer stationed    in
     Texas eatrblIaher   -a hoti ror hia CaaIlJ la tha
     plaoe nhero he la etatloned     but not on the
     ~orsrnment resa:ratIon,     lr hir bona ride in-
     tentlon was that or beoorlng 8 resident     0r
     the State oi Trxes, he ronld be entitled to
     the benefits oi 8 rerldont oltlrOn Mdar this
     atetuta after ha had bsoomo a realdent of tha
     Bteta or Foxes for tuel?a      lli) moatha rlor to
     the regtattatlon   la the ulnf vereltr of %0x68 ef
.   .




        Eon. Cllfrord    B. Jones, Ysco 7



             his alnor    ohIldrra.

                   *A8 la    deteraialng     maay of the qaaatlonr
             aeked in thl8     letter,     the lntsntioa   of the army
             otfloer.roold     largely     (rovera.

                   "(6).    If ea array offleer  who hao rerved
             for one or more ybar8 in Texas followed by one
             or aoro yearo of lervlae out of Texzr, ho mar
             lnmtdiately    alair the banefit of Texas rerldentr
             ror a minor Oblld if rt tba tima he u48 in To1138
             he artabliahed     hi8 legal re8ldOaor in Teraa and
             did not abandon his legal raoldenoe when ho
             aoved ant 0r TOv38.

                    93. It 18 our oplalon that the general
             rules and prlnaipler     fovsrn1n.g retfdeaaer    a5d
             do~loilo8   eeaerally   would appljto     an otrioer
             xbo 18 olasslflod     4s 4 505-l%8ldent of Texas.
             If ooadit$on8, ooupled *ltb the latsatlon         of
             the 0rr;04r, aia not obange hi8 legal reridanoe
             from the rtate in whloh he was a resident          et
             the tlm he enl18tb4d, then, of ooursb, he would
             bb al48eiried    84 a msldeat     0r the rtato rroa
             whlob he 4allrt4d;     butt If iaot8,   and alroua-
             8t4Xl008, 000~1e4 rith hi8 illt85tiOll8, ohmged hi8
             pl4Ob of r@sfdeaOeI, then hb would bb 0148slSied
             aooordlng to the rtete Mder tbo elroumstaaoer
             whlob olaiaed hia a8 a rertdent,
                   -TO do aot tbiak that aa army offioer oould
             arbltkarllt    plok any 8tste In the Union 44 hf8
             plaoa ot r4rl44aoe,    li ha bad nbvar been 8tatloaed
             them,    or tiad never lived tbora, but M do think
             that an army oftloar     oaa ohaua hi8 rO~I60500
             iron the atate iroa rhloh he enllrtad     if ho n-
             4i&38 in a st:te    end at tba tin0 of hi8 lW8ld4504
             in the tald Btsts it la hi8 lntentlon     to ohoose
             that irtate a8 hi8 lee01 renldonoe.'*
                  It i8 our opialoa that the revldeaos     0r a nlnetbea
        ye&r old 8oa or an army orfloer    18 15 the 8tote or the resl-
        danas of hle father.   The raslceaoe   of the father 18 pre-
        auned to be in the rtste or his residenoe wtea he entered
        the ormy, however, it may be oha5pd ln aocordaaoe with
        tb4 rules herein dlroussed.
Eoa. Clifford   B. lowa,   Psgr 8




           Tbr faot8 84t out in your letter   4re aPI
8UfiiOi45t  for U8 t0 04tb~OriO4lfy  rtetb the 2'88id8508
0r tile 8tUdenf 15 qaeotfon,  however, wu trwt   tint
our diaoobsloa will snabla you to 4ppl.t the reolprooal
fba 1st~ in tbfr ia8tmoo.
                           IOUr     7.q   tZ’Uly



                     BY
                                          A88iS tdllt
ECOrBT




      J..;TCRW GENR'k4L
                      OF TEXAS